Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO FORBEARANCE AGREEMENT

 

This THIRD AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into
as of October 24, 2018, by and among Egalet Corporation, a corporation organized
under the laws of Delaware (the “Company”), the Guarantors (together with the
Company, the “Obligors”) and the undersigned beneficial holders or investment
managers or advisors for such beneficial holders (the “Supporting Holders”) of
the Company’s 13% Senior Secured Notes (the “Secured Notes”).  Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Forbearance Agreement.

 

WHEREAS, the Obligors and the Supporting Holders are parties to that certain
Forbearance Agreement, dated as of September 18, 2018 (as amended October 14,
2018 and October 21, 2018, the “Forbearance Agreement”), pursuant to which,
among other things, the Supporting Holders party thereto agreed, subject to the
terms and conditions set forth therein, to forbear from exercising their Rights
and Remedies against the Obligors solely with respect to the Specified Default
during the Forbearance Period; and

 

WHEREAS, the Obligors have requested that the Supporting Holders agree to amend
the Forbearance Agreement as more particularly set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION I.  AMENDMENT

 

1.01        Section 2.02(a) of the Forbearance Agreement is hereby amended by
deleting the reference to “October 24, 2018” in clause (i) thereof and replacing
it with “October 28, 2018.”

 

SECTION II.  AGREEMENTS AND ACKNOWLEDGEMENTS.

 

2.01        Each Obligor hereby agrees, confirms and acknowledges as follows:

 

(a)           As of the date hereof, (i) each Obligor is in compliance with all
of the terms and provisions set forth in the Forbearance Agreement, as amended
by this Amendment, and (ii) other than the Specified Default, no Event of
Default has occurred and is continuing under the Secured Notes.

 

(b)           The representations and warranties set forth in the Forbearance
Agreement are true and correct with the same effect as though such
representations and warranties had been made on the date hereof; provided, that
the Company will be required to file an additional Current Report on Form 8-K
with the Securities and Exchange Commission (in a manner that complies with
Section 4.04 of the Agreement) with respect to its entry into this Amendment.

 

(c)           The Forbearance Agreement, as amended by this Amendment, has been
duly executed and delivered on each Obligor’s behalf by a duly authorized
officer, and constitutes each Obligor’s legal, valid and binding obligation
enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------



 

SECTION III.  MISCELLANEOUS

 

3.01        Governing Law; Jurisdiction; Waiver of Jury Trial, etc.  Sections
7.03, 7.05, 7.08 and 7.10 of the Forbearance Agreement shall apply mutatis
mutandis to this Amendment.

 

3.02        Effect on Forbearance Agreement.  Except as specifically amended
hereby, the terms and provisions of the Forbearance Agreement are in all other
respects ratified and confirmed and remain in full force and effect without
modification or limitation.  This Amendment is not intended to be, nor shall it
be construed to create, a novation, a waiver or accord and satisfaction of the
Forbearance Agreement or any obligations thereunder.  No reference to this
Amendment need be made in any notice, writing or other communication relating to
the Forbearance Agreement, and any such reference to the Forbearance Agreement
is deemed to be a reference thereto as amended by this Amendment.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

EGALET CORPORATION

 

 

 

 

By:

/s/ Robert S. Radie

 

 

Name: Robert S. Radie

 

 

Title: President & Chief Executive Officer

 

 

 

EGALET US INC.

 

EGALET LTD.

 

 

 

 

By:

/s/ Robert S. Radie

 

 

Name: Robert S. Radie

 

 

Title: President & Chief Executive Officer

 

[Signature Page to Amendment to Forbearance Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NOTEHOLDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Supporting Holder’s principal amount of Secured Notes:

$

 

[Signature Page to Amendment to Forbearance Agreement]

 

--------------------------------------------------------------------------------